As is noticed, the case went off on a demurrer to the complaint. I think the demurrer was properly sustained, and thus concur in affirming the judgment, but not on the ground stated in the prevailing opinion. I think the complaint does not state the commission of a public offense for the reason that neither by averment nor by reference is the substance or identity of any rule or regulation of the state board of health alleged, nor does the complaint in any particular show what the requirements of the board were which were claimed to have been violated, and for that reason the demurrer I think was properly sustained. It is clear we may not take judicial notice of a rule or regulation which may have been adopted or promulgated by the board. In Carter v.Ind. Commission, 76 Utah 520, 290 P. 776, we held we could not take judicial notice of rules of procedure which may have been adopted by the industrial commission. That, I think, is also the plain purport of the statute, Comp. Laws of Utah 1917, § 7076, subd. 3, which provides that courts take judicial notice of "Public and private official acts of the legislative, executive, and judicial departments of this state and of the United States." I think that does not include rules or regulations of the state board of health. There is no other provision of the statute which requires *Page 573 
or permits us to take judicial notice of such rules or regulations. In the absence of a statute requiring or permitting courts to take notice of them, the rule is quite general that courts may not do so. 7 Encyc. of Evid. 991; 23 C.J. 137; 1 Jones' Commentaries on Evid. (2d Ed.) 677, 702, 704. While federal courts have taken notice of rules and regulations of various departments of the federal government, such as rules of the Secretary of Agriculture, of the Treasury, and of the Interior, etc., and which were promulgated by acts of Congress, yet declined to take notice of inferior executive boards including reports and rulings of the Interstate Commerce Commission, 16 Cyc. 903; 1 Jones' Commentaries on Evid. 678. Some state courts have taken notice of rules and regulations of more important state boards when promulgated and officially published by authority of legislative acts. We are not here concerned with that.
I think it clear that the matter in hand is not of such character that we, without allegation or proof, may or are required to notice. Just as clear is it that we may not do so without violating fundamental principles of pleading in criminal cases requiring the complaint to set forth the offense charged with such particulars as to enable the defendant to understand distinctly the character and identity of the offense complained of. Since we cannot take notice of what the rules and regulations of the state board of health are, and none in substance or by reference having been sufficiently alleged, there is no rule or regulation of the board judicially before us and no basis for the alleged violation of any. While a few courts have gone to the extent — I think wrongly — that substance or essentials of a complaint or information, not mere defect, may be supplied or cured by evidence, but here by the prevailing opinion it in effect is held that it may be supplied or aided by mere speech or orations of counsel; here by the Attorney General with the acquiescence of counsel for the appellant telling us what the rule or regulation was, and putting a purported copy of it in his brief in no wise alleged or shown *Page 574 
by the record. I cannot consent to the aiding of declarations in such manner.
Further, it is not shown that the ruling was made on the ground of the invalidity of some rule or regulation of the board. It is argued in the brief of counsel that the main objection urged in the court below in support of the demurrer was the invalidity of some unalleged or supposed rule or regulation of the board. Though the ruling had been put upon such ground and though the ground was untenable, yet the ruling sustaining the demurrer should be upheld whether some supposed rule or regulation was valid or invalid, because neither the substance nor identity of the rule or regulation was alleged or described. Such is but applying the familiar rule that if a demurrer or objection is sustained for wrong reasons but ought to have been sustained on other grounds or reasons based on and within the demurrer or objection, the ruling nevertheless should be upheld.
So viewing the matter ordinarily precludes the expression of an opinion as to the validity or invalidity of the rule or regulation considered and condemned. However, treating the rule or regulation as being before us, as is done in the prevailing opinion, I cannot concur in its condemnation. The power to promulgate it, and not the reasonableness of it, is alone questioned. I think the board had power to promulgate it. I readily concur in the view that the board may not declare a rule or principle of law not declared by the Legislature, nor promulgate a rule or regulation where the power to do so is not conferred. In addition to the section referred to in the prevailing opinion, the statute, Comp. Laws Utah 1917, § 2707, also provides that, "The board shall have the general supervision of the interests of the health of the citizens of the state," and is given "co-ordinate powers as a board of health with every local board, and shall have authority to make such rules and regulations not contrary to law as may be deemed necessary for the preservation of public health"; by section 2743 power is conferred to control communicable diseases and to enforce necessary *Page 575 
rules and regulations concerning a number of specified contagious and infectious, "and other contagious and infectious," diseases. There also are other provisions defining and relating to nuisances and sanitary conditions, and giving the state board of health supervision and control over local boards in all matters relating to public health, sanitation, and preventing the communication and spreading of contagious and infectious diseases. While the statute does not itself by express language declare it to be unlawful, without sterilization, to use containers or receptacles in serving beverages to the public at public places or establishments, yet under the powers granted, I think the board was authorized to adopt and promulgate reasonable rules and regulations in such respect to prevent the communication and spreading of contagious and infectious diseases, especially the communication or spreading of tuberculosis, trench mouth, and other contagious or infectious diseases some of which we all know frequently and readily are communicated and spread through the use of infected and unsterilized containers and receptacles in serving the public with beverages at public places and establishments. I think the rule here considered is not only lawful and reasonable, but also necessary for the preservation and protection of public health.